Citation Nr: 0526141	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, as secondary to service-connected left knee 
chondromalacia patella. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability on a direct basis.

3.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected left knee chondromalacia 
patella. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied an increased rating for left 
knee chondromalacia patella and a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, that denied service connection for a 
right knee disability, on a direct basis and as secondary to 
service-connected left knee chondromalacia patella.  The RO 
in Anchorage, Alaska, has jurisdiction over the claims.

In July 2003, the veteran was afforded a personal hearing 
before a hearing officer at the RO and in May 2005 before the 
undersigned Veterans Law Judge.  Transcripts of the hearings 
are of record.  

The claim for service connection for a right knee disability 
on a direct basis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  A right knee disability was not caused or aggravated by 
service-connected left knee chondromalacia patella. 

2.  The veteran's left knee chondromalacia patella is 
manifested by complaints of pain and range of motion from 0 
degrees of flexion to 85/115 degrees of extension, at worst.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right knee disability, as secondary to service-connected left 
knee chondromalacia patella, have not been met.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.310 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected left knee chondromalacia 
patella have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5014, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in February 2002 and March 2003.  The 
veteran was told of the requirements to successfully 
establish his claims for secondary service connection and an 
increased rating, advised of his and VA's respective duties, 
and asked to submit information and/or evidence pertaining to 
the claims, which would include that in his possession, to 
the RO.  The timing and content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  The veteran underwent a VA 
examination in July 2002 and an addendum was issued in May 
2003.  A VA medical opinion with respect to the secondary 
service connection claim is not required, as the evidentiary 
record does not show that the veteran's claimed right knee 
disability is associated with his service-connected left knee 
disorder. 38 C.F.R. § 3.159(c)(4)(i); Compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.




II.  Factual background

Service medical records show treatment in June 1992 for 
possible chondromalacia of the left knee.  

In November 1992, the veteran underwent a VA examination.  He 
reported that about one year before, he experienced pain in 
both knees while jogging.  The pain increased in severity and 
he eventually had to stop jogging.  He also experienced 
discomfort when climbing stairs, prolonged walking, and 
squatting.  Occasionally, his knees would feel weak and give 
way.  X-rays of both knees were unremarkable.  The veteran 
was diagnosed as having bilateral knee pain, suggestive of 
chondromalacia patellae.  

In June 1993, the veteran was granted service connection for 
left knee chondromalacia patella for which a 10 percent 
rating was assigned, effective September 1992.  He submitted 
a claim for an increased rating in January 2002.

The veteran received VA treatment from the Anchorage 
facility.  In July 2000, he was seen for bilateral knee pain.  
He gave a history of bilateral knee pain since 1990.  He was 
diagnosed as having chondromalacia patella in the left knee.  
He was recommended to have arthroscopy in the right knee in 
the past.  At that time, both knees were beginning to lock up 
and he had increased pain with walking, twisting, and 
bending.  He had no swelling, redness or effusion of either 
knee, but had tenderness over the patellae and crepitus was 
positive for both knees.  The ligaments appeared intact.  He 
was diagnosed as having degenerative joint disease of both 
knees; however, x-rays at that time were negative.  In 
November 2000, there was mild effusion of the left knee and 
crepitus with motion on the right.  There was no instability.  
Range of motion was full.  The impression was bilateral 
patellofemoral joint disease.

In May 2001, the veteran complained of left knee pain for 
years, which interfered with his recreational activities, and 
occasional swelling.  Physical examination showed no locking 
or instability, McMurrays was negative, and the range of 
motion was 0 to 130 degrees.  Patellofemoral tenderness and 
crepitus were noted as was tenderness over the medial and 
lateral joint lines.

In January 2002, the veteran underwent a left knee 
arthroscopy with chondroplasty.  His postoperative diagnosis 
was left knee internal derangement.  Thirteen days following 
surgery, the veteran reportedly had no effusion, however some 
crepitus persisted.  

In July 2002, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran stated that he had 
pain in this left knee for many years, which increased over 
time until he had surgery for chondromalacia.  In addition, 
he experienced symptoms of locking and slipping in his right 
knee.  After the surgery, the patient stated that his 
symptoms greatly improved in both knees.  

Physical examination showed that both knees were normal in 
appearance and stable to stress.  There was slight crepitus 
bilaterally.  Unassisted deep knee bends were approximately 
130 degrees bilaterally.  The left knee extension and flexion 
were 0 to 85 degrees active and 0 to 115 degrees passive.  
The right knee extension and flexion were 0 to 90 degrees 
active and 0 to 110 degrees passive.  Bilateral knee x-rays 
were normal.  The examiner noted that the veteran's left knee 
pain had been reduced by repair and the veteran's right knee 
pain was also reduced as a result of the left knee repair.  
The examiner observed that the examination of both knees were 
normal with slight decreased range of motion noted only when 
he was supine.  The examiner opined that the discrepancy of 
flexion between measured and supine and unassisted deep knee 
bend may represent some embellishment of symptoms.  In 
addition, the veteran may continue to have some slight pain 
with strenuous exercise, possibly due to some residual 
chondromalacia of his left knee.  

In an October 2002 rating decision, the RO temporarily 
increased the disability rating to 100 percent from January 
15, 2002, based on surgical or other treatment necessitating 
convalescence and continued the 10 percent rating from March 
1, 2002 forward.  

In an addendum to the November 2002 examination received May 
2003, the examiner stated that the veteran had very few 
symptoms post surgery in the left knee and the right knee has 
a normal physical with a normal x-ray examination.  

In correspondence of record, the veteran stated that his left 
knee surgery alleviated the pain for a while, but the pain in 
his left knee later returned.  During a May 2005 personal 
hearing, the veteran contended that the RO erred in not 
service connecting the right knee at the same time as the 
left as he has the same symptoms as the left knee and began 
hurting at the same time during service.  He stated that his 
right knee disability is not really secondary to his left 
knee and should be service connected on a direct basis.  He 
explained that his right knee pain was not recorded in his 
medical files because he was called out for duty before the 
physician could take a look at it.  He stated that his left 
knee aches all the time, but the catching and giving out had 
improved.  Also, the pain increases on use in his left knee 
as well as his right.  When he engaged in some activity, the 
aching increased, which contributed to instability.  He did 
not have limitation of motion in his left knee.  He disputed 
the VA examiner's opinion that he was embellishing his 
symptoms.  


III.  Legal analysis

A.  Secondary service connection for a right knee disability

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran as a layperson has not been shown to be capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to secondary service 
connection for a right knee disability.  Assuming, without 
deciding, that he suffers from a right knee disability, there 
is no competent medical evidence of record showing that a 
right knee disability is related to his service-connected 
left knee chondromalacia patella.  No medical professional 
has provided an opinion that a right knee disorder is in any 
way related to the veteran's service-connected left knee 
disability.  The veteran himself stated during the May 2005 
personal hearing that his claim for his right knee disability 
was not really secondary to his service-connected left knee 
disability, but should be granted on a direct basis.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a right knee disability as secondary to the 
service-connected left knee chondromalacia patella.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).


B.  Increased rating for left knee chondromalacia

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The left knee disability has been evaluated a 10 percent 
disabling under Diagnostic Code 5014.  Diagnostic Code 5014 
provides the rating criteria for evaluation of osteomalacia.  
A note under this Diagnostic Code indicates that the 
disability is to be rated on limitation of motion of the 
affected parts, as degenerative arthritis.

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 20 
percent rating; and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004).

Under Diagnostic Code 5261, knee extension limited to 5 
degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).

The veteran's knee disability may also be evaluated under 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257 (2004).  

In accordance with the VA General Counsel's opinions, a 
veteran who evidences symptoms of restricted range of motion 
and instability in a knee joint with a service-connected 
disability can receive separate evaluations on the same 
joint.  See VAOPGCPREC 23-97 (Held that a veteran, who has 
arthritis with restricted motion and instability in the knee, 
may receive separate ratings for each set of symptomatology 
under different diagnostic codes).  Additionally, the General 
Counsel held that separate ratings under Code 5260 (leg, 
limitation of flexion) and Code 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran has been assigned a 10 percent evaluation under 
Diagnostic Code 5014 based on the presence of painful or 
limited motion of a major joint or group of minor joints.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The objective evidence of 
record demonstrates that the left knee disability is 
manifested by complaints of pain.  The evidence also shows 
that the veteran's range of motion was from 0 degrees of 
flexion to 85 or 115 degrees of extension.  As the veteran 
has not demonstrated limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees, an increased rating is 
not warranted under Diagnostic Code 5260 or 5261.  The 
objective evidence of record reveals range of motion in the 
left knee substantially better than that warranting an 
increased evaluation under either of these codes.  In fact, 
the veteran does not even meet the schedular criteria for a 
noncompensable rating under Diagnostic Code 5260 or 5261, 
i.e., flexion limited to 60 degrees or extension limited to 5 
degrees.  To assign separate compensable ratings solely based 
on painful motion under two separate diagnostic codes (i.e., 
Diagnostic Codes 5260 and 5261) would be in violation of the 
rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  

The examiners have consistently found no evidence of 
instability in the left knee.  While the veteran claims that 
such symptoms exist, repetitive testing failed to elicit such 
symptoms on objective examination.  For example, in May 2000 
the ligaments appeared intact, and in November 2000 and May 
2001 there was no instability.  
Physical examination in July 2002 also showed that the knee 
was stable to stress.  Based on this evidence, the Board 
finds that the veteran's left knee does not warrant a 
separate or higher evaluation for instability under 
Diagnostic Code 5257.   

As there is no indication of dislocated semilunar cartilage 
or objective evidence of locking or effusion in the left knee 
joint, a higher evaluation under Diagnostic Code 5258 is not 
warranted.  To the contrary, x-rays of the left knee in July 
2002 showed no evidence of inflammatory changes.  The medical 
and lay evidence has not indicated ankylosis or fixation of 
the left knee joint and consideration of the criteria under 
Diagnostic Code 5256 would not be appropriate.  

Additionally, the Board has considered the veteran's claim 
for an evaluation in excess of 10 percent under DeLuca, 8 
Vet. App. 202.  An increased evaluation may be based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran has indicated that he has increased pain on use.  
Although movement is painful, the veteran has full, or nearly 
full, range of motion.  The Board notes that during treatment 
in May 2001, physical examination showed no locking or 
instability, McMurrays was negative and the range of motion 
was 0 to 130 degrees.  During the May 2003 personal hearing, 
the veteran reported that after some activity, the aching in 
his knee would increase which would contribute to increased 
instability.  However, the evidence did not show that the 
aching in his knee caused limitation of motion or the 
functional equivalent.  The Board finds an increased rating 
is not warranted upon consideration of 38 C.F.R. §§ 4.40, 
4.45 and the holdings in Deluca.

In light of the minimal objective findings, the Board finds 
that the current 10 percent disability rating adequately 
compensates the veteran for any pain and functional loss he 
may experience when using his left knee.  The Board has 
resolved all reasonable doubt in the veteran's favor.  While 
the appellant is competent to report symptoms, a 
preponderance of the medical findings is against a higher 
evaluation.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment, diagnosis, and etiology of a disability, than 
the lay statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  The 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent.


ORDER

Entitlement to service connection for a right knee 
disability, as secondary to service-connected left knee 
chondromalacia patella, is denied.

Entitlement to a disability rating in excess of 10 percent 
for left knee chondromalacia patella is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA has a duty to notify the veteran and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103. VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

In June 1993, the RO denied service connection for a right 
knee disorder on a direct basis. The veteran was notified of 
this decision and of his appellate rights by letter dated 
July 6, 1993.  He did not appeal, and that rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  A claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).
 
The veteran has not been sent a VCAA letter which addresses 
whether new and material evidence has been received to reopen 
the claim of a right knee disability on a direct basis.  
Accordingly, the agency of original jurisdiction (AOJ) should 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed as to the issue 
remaining on appeal. 

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for the 
following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to reopen the claim for 
service connection for a right knee 
disability on a direct basis; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims file.

2.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative, 
if any, should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


